DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 6/11/2022:
Claims 1-17 are pending in the current application.  Claims 1-6 have been amended, Claims 7-11 stand withdrawn, and Claims 12-17 are newly added.
The interpretation of the claims has changed because Applicant has removed the language in the claims that invoked interpretation under 35 U.S.C. 112(f).  However, the amendment has raised new issues under 35 U.S.C. 112(a) and 112(b), as explained below.
The prior art rejections have been updated to reflect new claim limitations.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The claims recite intended use language. For example: claim 1 recites “…operation determination circuit configured to determine whether to operate…” and there is similar language throughout the claims.  Because of the extensive use of this same type of language throughout the claims, the Office requests that Applicant apply this comment to the entire claim set, and consider each use of “circuit” followed by “configured to” under the same interpretation.  Configuration of a circuit does not imply programming or require a claimed function. It only requires connectivity.
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  It is also noted that the courts have held that functional “wherein” statements do not define any structure, and accordingly cannot serve to distinguish over the prior art.  See In re Mason, 114 USPQ 127, 44 CCPA 937 (1957); MPEP 2016, Section II-C.  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the quoted claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  
Therefore, any intended use language will not be read into the claims as a positive limitation.  If Applicant wishes to have statements of intended use regarded as positive limitations, the limitations(s) need to be preceded by “programmed to" or “means-plus-function" language.
Claim Objections
7.	Claim 13 is objected to because of the following informalities:  the third line recites “correpsonding”, which should be spelled “corresponding”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-6 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the claims to replace the term “unit” with “circuit” but there is no support for such an amendment, literal or otherwise.  The original specification does not state what is represented by the original term “unit” and it is the position of the Office that the skilled artisan would understand that, e.g. a communication unit, determination unit, measuring unit, calculation unit, are all controllers (unless stated otherwise) programmed to carry out the stated respective function, e.g. communication, determination, measuring, and calculation, but it is unclear how these units are represented by just circuits, such that the claims now recite a communication circuit, determination circuit, measuring circuit, and calculation circuit.  There is no indication that Applicants used circuits, per se, to carry out the claimed functions, and Applicant provided no explanation whatsoever in the response filed 6/11/2022 as to how the amended claims, and the replacement of “unit” with “circuit” in particular, are supported by the disclosure as filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-6 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the use of circuits to communicate, to decide/determine, to calculate, to measure, and to control, etc., but it is wholly unclear how a circuit can carry out the stated functions.  Further, there is no discussion in the disclosure or in the response filed 7/11/2022 that sheds light on the interpretation of the term considering the claimed functions.  
Claim Rejections - 35 USC § 103
10.	Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2016/0359329 in view of Yoon KR2015-0071758 and Rimac US PG Publication 2014/0329114.
Regarding Claim 1, Kim teaches a battery system configured to control a plurality of battery packs 200 connected in parallel, the battery system comprising a single master battery pack 200m, at least two slave packs 200s1-200sn, wherein the master pack a cell array (battery module) 220 comprising a plurality of cells, a master communication unit (master BMS) 210m configured to connect communication between the slave packs (and necessarily having a circuit) and capable of receiving temperature data including pack temperature data of each corresponding slave pack and heating group temperature data of each heating group, and provide heater operation control signal for operation of each of the heaters in the at least two slave packs and the master pack, wherein each slave pack includes a cell array (battery module) 220, a slave communication unit (slave BMS) 210s (necessarily having a circuit) and capable of connecting communication with the master pack (see at least Figs 1-3; paras 0006-0015, 0038-0055). Kim does not teach heating groups comprising first and second battery cell arrays in each of the master pack and the slave packs, with a heater provided between and configured to heat the first and second cell arrays of all of the master and slave packs, an operation determination circuit capable of determining whether to operate the heaters of the slave pack on the basis of temperature data received from each slave pack through the master communication circuit and provide a heater operation control signal for operation of each of the heaters of the at least two slave packs according to a corresponding determination result, wherein each slave pack includes a temperature data calculation circuit configured to measure the temperature of the first and second cell arrays at certain period intervals and calculate temperature data for determining whether to operate heaters in the slave pack on the basis of the measured temperature, and a first heater operation control circuit configured to control an operation of each heater in the slave pack in response to the heater operation signal received from the master pack.  However, in the same field of endeavor of battery systems having master communication unit to control slave battery packs, Yoon teaches a battery system wherein heating of the battery modules is controlled, the system comprising a master communication unit (master battery management unit) 31 and a plurality of slave packs (battery modules with slave management units) 11/32 each having a slave communication unit (slave battery manager) 32 configured to connect communication with the master communication unit, their own resistance heaters to allow each module to increase in temperature, wherein the master communication unit connects to each slave pack to control whether or not the slave pack should be heated (thus the master communication unit is configured to connect respective communication between master pack and each slave pack), reciting that this approach is advantageous because each battery pack temperature can be controlled individually (see e.g Figs 1-4, paras 0019-0025, 0031-0032, 0037-0043, 0048-0053, 0055-0059).  
Kim modified by Yoon teaches to heat each battery pack/module, as explained above, but Kim modified by Yoon fails to specifically disclose that the battery packs/modules have heating groups comprising first and second cell arrays, the heaters for each battery pack/module (master and slaves included) being provided between first and second cell arrays to be shared by the first and second cell arrays.  However, any two subsets of cells of a battery pack/module of Kim modified by Yoon could be designated as two cell arrays in either the master or slave packs, and further, in the same field of endeavor of thermal control of batteries, Rimac teaches to place the heater of a battery pack between cells which allows maintenance of the working temperature of the battery pack (see e.g. para 0037).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include heaters in between two cell arrays of a heating group of Kim and Yoon and to be shared by said arrays because Rimac teaches that this placement allows control of the working temperature of the battery pack and it would be obvious to share the heater between the cell arrays because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
 Kim modified by Yoon and Rimac does not specifically disclose a temperature data calculation circuit configured to measure the temperatures of the first and second cell arrays at certain period intervals and calculate temperature data for determining whether to operate heaters in the slave pack on the basis of the measured temperature.  However, because the prior art has all of the claimed structure, then the claimed functions could be carried out.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding Claim 2, Yoon teaches wherein each of the heaters of each heating group is provided with an operation power switch (switching element) 13 for applying operation power of the heater (paras 0047-0052), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include said operation power switch in the battery system of Kim modified by Yoon, Rimac, and Jeon in order to control the heater operations since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  In the combined configuration of Kim, Yoon, Rimac, and Jeon, the first heater operation control circuit would be understood to be configured to control an on/off of the operation power switch in response to a control signal received from the master pack (see para 0051-0052).  If it is found that there are not enough circuits in the cited prior art to carry out the claimed functions, then it would have bene obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form further circuits to carry out the functions taught by the prior art since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 3, modified Kim includes a cell array temperature measuring circuit capable of measuring the temperatures of the first and second cell arrays (e.g. temperature sensors as explained above) and transmit the data to the master battery management unit (mast pack) via slave battery management unit (slave communication unit) (again see paras 0049-0052 of Yoon).  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  If it is found that there are not enough circuits in the cited prior art to carry out the claimed functions, then it would have bene obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form further circuits to carry out the functions taught by the prior art since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
Regarding Claim 4, Kim teaches the use of memory to store instructions and code related to the functions described above (see para 0085), which would be considered a storage, and because remainder of the claim is directed to circuits that are arranged to carry out different functions of which the structure is capable, then the claim is met. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding Claim 5, there is no added structure in Claim 5.  Modified Kim discloses communication between the master pack and the power switches, such as the master pack controller turning off and on power switches (paras 0040-0041) which would require operation stop signals and so the skilled artisan would understand that the first heater operation control circuit of modified Kim would be configured to (or is capable of), when receiving the first operation stop signal from the master pack, turn off the operation power switches of all the heaters in a pack, and when receiving the second operation stop signal from the master pack, turn off the operation power switches of the heaters in a corresponding group.  
Regarding Claim 6, there is no added structure in Claim 6.  Modified Kim teaches the claimed battery system with heater control system as described in the rejections above, including various circuits connecting the positively recited parts of the battery system, which are incorporated herein in their entireties.  Because the remainder of the claim is directed to circuits that are arranged to carry out different functions of which the structure is already capable because it has the claimed connectivity, then the claim is met. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding Claims 13-16, there are no further structural limitations added, beyond an addition circuit in e.g. Claim 16, and it has already been established in the rejections above that additional circuits are obvious in the invention of modified Kim to add further control capabilities.  
Regarding Claim 17, modified Kim does not specifically recite wherein the master pack is further configured to operate as another slave pack in addition to the at least two slave packs.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the master pack to operate as another slave pack in addition to the at least two slave packs in order to provide the same function and control/benefits to batteries under control of only the master pack as the batteries under control of the slave packs because this would require a simple rearrangement of parts, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2016/0359329 in view of Yoon KR2015-0071758 and Rimac US PG Publication 2014/0329114, as applied to Claim 1, and further in view of Sato JPH10284133.
Regarding Claim 12, modified Kim does not specifically recite that each of the heaters in the at least two slave packs and the master pack is configured to receive operation power from an external charging apparatus other than the plurality of battery packs.  However, Sato teaches that a heating element in a battery pack can be powered by an external battery charger rather than by the battery itself because this provides high efficiency, short charging time, and high charging capacity even at low temperatures (see at least abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use an external battery charger to power the heaters of Kim modified by Yoon and Rimac because Sato teaches that this allows for high efficiency, short charging time, and high charging capacity even at low temperatures.
Response to Arguments
12.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729